Citation Nr: 0025054	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder, to include as secondary to the 
service connected traumatic compression injury of the right 
thoracic nerve. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  The veteran had active service 
from March 1987 to July 1990.


FINDINGS OF FACT

1.  In a March 1996 rating decision, the veteran was denied 
service connection for a left shoulder disorder characterized 
as a left shoulder impingement injury secondary to the 
service connected traumatic compression injury of the right 
thoracic nerve; this decision is final.

2.  The evidence associated with the claims folders since the 
March 1996 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  There is medical evidence that indicates the veteran's 
left shoulder disorder is related to his service. 


CONCLUSIONS OF LAW

1.  The March 1996 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

2.  The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left shoulder disorder, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's left shoulder disorder was incurred during 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, although the 
Board has considered and decided the veteran's appeal on a 
ground different from that of the RO, which framed the issue 
on appeal as service connection for a left shoulder disorder, 
the appellant has not been prejudiced by the Board's framing 
of the issue on appeal as whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a left shoulder disorder.  The RO, in 
considering the claim on the merits, afforded the claimant 
greater consideration than his claim in fact warranted under 
the circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether new and material 
evidence has been submitted to reopen the claim would be 
pointless in light of the fact that the ultimate benefit 
sought, entitlement to service connection for a left shoulder 
disorder, has been granted, as further discussed below. 

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (1999).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

In this case, in a March 1996 rating decision, the veteran 
was denied service connection for a left shoulder disorder 
characterized as left shoulder nerve impingement as secondary 
to the veteran's service connected right shoulder disorder.  
The veteran was provided notice of this determination by VA 
letter dated that same month.  However, the veteran did not 
timely appeal the March 1996 rating decision.  As such, the 
March 1996 rating decision is final as outlined in 38 
U.S.C.A. § 7105 (West 1991), and consequently, the veteran's 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

Since the March 1996 final adjudication, the additional 
evidence in the file which is related to this issue includes 
medical records from Sioux Falls VA Medical Center (VAMC) 
dated 1998 describing the treatment the veteran has received 
for his left shoulder disorder.  Specifically, notations 
dated May 1998 indicate he complained of shoulder weakness 
since the 1990s.  And, October 1998 notations indicate the 
veteran's treating physician diagnosed him with bilateral 
brachial plexopathies on the right since the 1980s and on the 
left during the prior four years, but felt that a second 
opinion was appropriate in this case.  However, the examiner 
also noted that whatever caused the veteran's first 
plexopathy also caused the second plexopathy.

Lastly, a July 1998 VA examination report notes the veteran 
complained of weakness around both shoulder girdles but 
denied dysesthesia, paresthesia, numbness or tingling coming 
off the cervical spine across the shoulders into either upper 
extremity.  The veteran's diagnosis was peripheral neuropathy 
of the left suprascapular nerve, traumatic versus 
compression; secondary severe atrophy of the left 
supraspinatus and infraspinatus muscles; and intermittent 
sublocation of the left shoulder of unknown duration with no 
reported antecedent trauma.  Atrophy in both supra and 
infraspinatus muscles was deemed to be as likely as not the 
cause of the veteran's left shoulder instability.  
Additionally, it was the examiner's opinion that no 
association was found between the veteran's remote right long 
thoracic nerve compression injury from using crutches and his 
current problem with sublocation of the left shoulder, unless 
the veteran's VA treating physician, as per the 1998 Sioux 
Falls VAMC notations, was able to provide a history of 
hereditary sensitivity to pressure palsy.

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
claim in this case.  As noted above, the veteran was 
initially denied service connection in a March 1996 rating as 
the evidence did not show a relationship between the claimed 
left shoulder disorder and the veteran's service or his 
service connected right shoulder disability.  In this regard, 
the Board finds that, since the March 1996 rating decision, 
the veteran has submitted medical evidence showing that there 
is a possible relationship between the veteran's left 
shoulder disorder and the in-service etiology of the service 
connected right shoulder disorder, as per the October 1998 
notations from the Sioux Falls VAMC discussed above.

Thus, the Board finds that the evidence submitted shows the 
existence of a current left shoulder disability related to 
the veteran's service or to his service connected right 
shoulder disorder.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  As noted in Hodge, "the ability of the Board to 
render a fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Therefore, the Board finds that the 
evidence submitted since the last prior final decision in 
March 1996 satisfies this requirement.  

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board finds that such evidence contributes to a complete 
evidentiary record for the evaluation of the veteran's claim.  
As such, this evidence is "new and material" as 
contemplated by law, and thus, provides a basis to reopen the 
veteran's claim of service connection for a left shoulder 
disorder.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

Having reopened the veteran's claim of service connection for 
a left shoulder disorder, the Board turns to the "well 
grounded" analysis required by Winters, Elkins and Hodge.  
In this regard, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  In addition, a disability which 
is proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1999).  

However, the veteran must satisfy three elements for the 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury.  Lastly, there must be medical evidence of 
a nexus or relationship between the in-service injury or 
disease and the current disability.  See Epps v. Brown, 9 
Vet. App. 341 (1996).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Upon a de novo review of the veteran's claim, the Board finds 
that the veteran's service medical records contain April 1987 
notations indicating he complained of left shoulder pain, and 
was diagnosed with a small blister of the left shoulder with 
lymph enlargement in the left clavicle area.  Additionally, a 
June 1990 medical examination report notes the veteran had 
left axillar nerve injury.

As to the post service medical evidence, the evidence 
includes a November 1992 VA examination report which notes 
the veteran fractured his right fibula in service and was on 
crutches for several weeks.  He had to go several blocks on 
crutches to the mess hall, and when he had to stop and rest, 
he would lean forward putting all of his body weight on his 
crutches and axilla.  This ultimately caused a permanent 
injury to the veteran's long thoracic nerve of the right arm.

A July 1995 VA examination report indicates the veteran 
complained of left shoulder problems with increased symptoms 
for the prior four and a half months with difficulty 
abducting and externally rotating the left shoulder.  He 
reported he was told this occurred because of his difficulty 
with his right side and was over-compensating with the left 
side.  Upon further questioning, the examiner found that the 
veteran may have had left shoulder symptoms since the time of 
his discharge, with difficulty with raising the arm above the 
head, which perhaps became more symptomatic recently.  The 
examiner noted the veteran had been seen previously by a VA 
physician who stated the veteran had neuropathy of the 
suprascapular nerve on the left and the long thoracic nerve 
on the right, which was likely secondary to pressure palsy, 
but the etiology was not known for certain.  Additionally, 
the examiner indicated that the veteran had suprascapular 
palsy involving the left shoulder, and atrophy of the 
supraspinatus and infraspinatus muscle with difficulty with 
external rotation and abduction of the left arm.  More 
importantly, although the examiner noted that the etiology of 
his left shoulder problems was unknown, he also indicated 
that it was certainly possible that the veteran's left 
shoulder problems may have occurred during the time of using 
crutches while in the military.

Following a de novo review of the veteran's claim, the Board 
notes that 38 U.S.C.A. § 5107(b) expressly provides that the 
benefit of the doubt rule must be applied to a claim when the 
evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

In this case, the veteran's service medical records contain a 
June 1990 examination report noting he had left axillar nerve 
injury during service.  Additionally, as noted above, 
although the July 1998 VA examination report in essence 
indicates that there is no relationship between the veteran's 
left shoulder disorder and his service or his service 
connected right shoulder disability, the July 1995 VA medical 
report and the October 1998 notations from the Sioux Falls 
VAMC previously discussed tend to indicate that it is 
possible that the veteran's left shoulder disorder was 
incurred during the time when he used crutches in the 
military.  As such, the Board finds that the evidence is in 
relative equipoise, that the benefit of the doubt rule is 
applicable to this claim, and that, resolving all reasonable 
doubt in the veteran's favor, a grant of service connection 
for a left shoulder disorder is warranted.  38 U.S.C.A. §§ 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 


ORDER

New and material evidence having been submitted, the claim of 
service connection for a left shoulder disorder is reopened.

Service connection for a left shoulder disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

